B ealet, J.
The right of the demandants to have the land registered depends upon the validity of their title, which is derived from a sale of the estate by the collector .for non-payment of taxes. The first and eighth exceptions to the master’s report having been waived below, while the second, third and fourth not having been argued, must be considered as waived here, and the seventh having been disposed of by the findings of fact, the case is before us on the remaining exceptions. These relate solely to the validity of the collector’s .notice of sale. By R. L. c. 13, § 38, “ a substantially accurate description of the several rights, lots or divisions ” of the land which is to be sold must be set forth, or the notice is invalid. The office of the notice is intended to inform the owner, whether taxed to *567Mm or to an occupant, as well as the public generally, that his estate is to be sold. It should be sufficiently definite to enable him, and those who attend as prospective purchasers, to identify the premises, so that either he may prevent the sale by a payment of the tax, or, if a sale takes place, bidders will be attracted and compete for its purchase. The formalities of a technical survey are not required, nor will slight misdescriptions invalidate, yet the purpose of the statute plainly is, that, with the description as published in hand, the taxpayer and the bidder alike from its contents can substantially locate the land which it is proposed to sell. Alvord v. Collin, 20 Pick. 418, 431; Farnum v. Buffum, 4 Cush. 260, 266.
Under R. L. c. 13, § 41, although the collector was authorized to sell the whole, or such undivided portions of the estate as might be required to satisfy the tax with the costs of collection, yet the right to exercise tM's statutory power rested upon a strict compliance with the precedent condition of a sufficient notice. Alexander v. Pitts, 7 Cush. 503, 505.
After giving the estimated area, the property is described as consisting of the whole of one lot, and parts of two other lots, shown on a plan on file in the registry of deeds. But no boundaries or divisional proportions being given of the particular parts of the fractional lots, it is wholly impossible, using the description as a means of knowledge, to ascertain which portion the collector intended to sell. The plan, if considered as incorporated by reference, does not remove the uncertainty, for it wholly fails to show any division of these lots which apparently are delineated as originally surveyed. The defects caused by these omissions vitiated the notice, and the subsequent sale being illegal, the demandants acquired no title under the collector’s deed. Hill v. Mowry, 6 Gray, 551. Todd v. Lunt, 148 Mass. 322. Greene v. Lunt, 58 Maine, 518. Millett v. Mullen, 95 Maine, 400. Louisville & Nashville Railroad v. East St. Louis, 134 Ill. 656. Lake County v. Sulphur Bank Quicksilver Mining Co. 66 Cal. 17.
It accordingly follows that the tenant’s fifth and sixth exceptions must be sustained, and in accordance with the terms of the report the order must be

Judgment for the tenants.